DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. IB2018/052899 filed April 26, 2018 and to U.S. Provisional App. No. 62/500,707 filed May 3, 2017.

Status of Claims
This Office Action is responsive to the amendment filed on July 18, 2022. As directed claims 1-25 are presently pending in this application.
Applicant’s submitted drawings address the previous drawing objections. Claim 24 was previously objected to for Double Patenting as being a substantial duplicate of claim 22 and claim 25 was previously objected to for Double Patenting as being a substantial duplicate of claim 3.  Per the Applicant Initiated Interview of July 12, 2022 and Applicant’s arguments filed July 18, 2022 the Double Patenting objection has been withdrawn because claim 24 contains limitations not found in claims 1, 21, and 22; and 25 contains limitations not found in claims 1 and 3 and therefore no duplication of claims exist. Claims 1 and 21 were previously rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Pub. No. 2014/0150790) in view of Costella et al. (U.S. Pub. No. 2015/0013671).
Applicant’s arguments, see Pg. 9-10, filed July 18, 2022, with respect to Meyer et al. (U.S. Pub. No. 2014/0150790) in view of Costella et al. (U.S. Pub. No. 2015/0013671) have been fully considered and are persuasive.  The rejection of April 6, 2022 has been withdrawn. 

Drawings
The drawings were received on July 18, 2022.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Meyer et al. discloses a respiratory treatment device (100; Fig. 1-7) comprising: an oscillating positive expiratory pressure ("OPEP") valve (130, 132; Fig. 4-11) moveable repeatedly in response to air flow through the OPEP valve (¶¶ 0100-0127) between a closed position where air flow through the OPEP valve is restricted (Abstract; ¶¶ 0100-0127), and an open position where air flow through the OPEP valve is less restricted (Abstract; ¶¶ 0100-0127), a user interface (109; Fig. 1-6), and, a conduit (102, 114; Fig. 1-7) leading from the user interface to the OPEP valve (Fig. 1-7).
Prior art of record Costella et al. discloses a respiratory treatment device (100; Fig. 1) comprising a Huff Cough 
As persuasively argued by Applicant in the arguments filed July 18, 2022, while Meyer discloses a number of OPEP devices, but does not disclose any Huff Cough Simulation devices; and, Costella discloses a number of Huff Cough Simulation devices, but does not disclosure any OPEP devices one of ordinary skill in the art would not seek to modify an OPEP device to include a Huff Cough valve because an OPEP device repeatedly opens and closes a valve to generate pressure oscillations in response to the flow of exhaled air through the device, a Huff Cough device keeps a valve closed, and prevents the flow of exhaled air through the device, until a comparatively high threshold pressure is reached, at which time the valve is opened, and thereafter remains open, throughout the duration of a user's exhalation. 
As such, one of ordinary skill in the art would not have motivation to combine Meyer in view of Costella. 
Therefore, independent claims 1, 24, and 25, and claims 2-23 by dependency, are render allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785